Petition unanimously dismissed as to respondent Henry Smith and granted as to all other respondents, without costs. Memorandum: The State Division of Human Rights moved for an order pursuant to section 298 of the Executive Law enforcing the order of the Commissioner from which no appeal had been taken to the Appeal Board. The order provided that respondents B. B. H. Realty Corp., Miles Bailey and Henry Smith, their agents, representatives, employees, successors and assigns should take the following affirmative action which would effectuate the purpose of the Human Rights Law: f a. Give complainant, for a two-year period, priority for the next available two-room apartment; f b. For a period of two years notify the State Division of Human Rights and its designee, the Wayne County Action Program, when any housing accommodation becomes available^ c. File, for a period of two years, semi-annual compliance reports with the Division; f d. For a period of two years, keep records of all vacancies, applications and rejections; K e. Make compliance information available to the Division. 1f It has now been stipulated by and between the attorneys for all parties that this proceeding be discontinued as to respondent Henry Smith and that an order be entered enforcing ordering paragraphs (a) through (e). (Petition for order of enforcement, pursuant to Section 298 of the Executive Law.) Present—Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Moule, JJ.